Continuing Abatement Order filed October 27, 2016




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-15-00772-CR
                                    ____________

                           DWAYNE DEDE, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 263rd District Court
                            Harris County, Texas
                        Trial Court Cause No. 1377321

                   CONTINUING ABATEMENT ORDER

      On March 10, 2016, this court directed the trial court to reduce to writing its
findings of fact and conclusions of law on the voluntariness of appellant’s statement.
Our order required the trial judge to forward a supplemental clerk’s record
containing the findings and conclusions. The court’s findings and conclusions were
to be filed with the clerk of this court on or before April 11, 2016.
      On June 28, 2016, a record of a hearing held before the trial court was filed
with this court. In that hearing, the trial court requested the State’s attorney to file
proposed findings of fact and conclusions of law. To date, the court has not received
a supplemental clerk’s record containing the court’s signed findings.

      On September 21, 2016, a supplemental clerk’s record was filed containing
the State’s proposed findings of fact and conclusions of law. The findings are not
signed by the trial court.

      Accordingly, the trial court is directed to file signed findings of fact and
conclusions of law on the voluntariness of appellant’s statement and have a
supplemental clerk’s record containing those findings filed with the clerk of this
court on or before November 21, 2016.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party.

      It is so ORDERED.

                                        PER CURIAM